DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 9-11, 13-24, and 27 are pending in this application.
Response to Amendment
Claims 1, 14, 16, and 22-24 are amended. Claim 27 is added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 9-11, 13-24, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites the limitation “in correspond to a detection” in line 12 of the claim. This appears to mean “corresponding to a detection”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 14, 15, 22, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Chinese Patent Document CN 104238647 A (hereinafter “Zhang”) and further in view of Bathiche et al. U.S. Patent Application 2015/0268699 (hereinafter “Bathiche”).
Regarding claim 1, Zhang teaches a mobile device (i.e. second body 20)(fig.1) capable of being magnetically attached (refer to [0033]) to a surface (i.e. first body 10)(fig.1), comprising: 	a first attachment module (i.e. power supply module 201 and variable magnetic force element 60)(fig.1), configured to generate a first magnetic field (refer to [0033]) based on a first electric current (refer to [0033]), wherein: the first magnetic field is configured to form an attractive magnetic force to cause the mobile device to be magnetic attached to the surface (refer to [0033]); the first attachment module, in 
Regarding claim 9, Zhang and Bathiche teach the mobile device of claim 1, further comprising a pick-up signal module (refer to Zhang [0034]), wherein the pick-up signal module is configured to generate the pick-up signal upon a detection of the first operation of the user (refer to Zhang [0034]).
Regarding claim 14, Zhang and Bathiche teach the mobile device of claim 1, wherein: the first attachment module, in response to a drop-off signal corresponding to a detected second operation of the user to attach the mobile device to the surface (refer to Zhang [0033])(refer also to Bathiche [0022]), performs at least one of increasing the strength of the first magnetic field or reversing the polarity of the first magnetic field (refer to Zhang [0033])(refer to Bathiche [0022]).
Regarding claim 15, Zhang and Bathiche teach the mobile device of claim 14, further comprising: a drop-off signal module (refer to Zhang [0033]), configured to generate the drop-off signal upon a 
Regarding claim 22, Zhang teaches a method for facilitating a user to operate a mobile device (i.e. second body 20)(fig.1) capable of being magnetically attached to a surface (i.e. first body 10)(fig.1)(refer also to [0033]), the method comprising: generating a drop-off signal corresponding to a detection (refer to [0033]); receiving the drop-off signal by an attachment module (refer to [0033] and [0034]); and performing, by the attachment module, at least one of increasing the strength of the magnetic field and reversing the polarity of the magnetic field in response to the drop-off signal (refer to [0033] and [0034]), however, Zhang does not teach the detection being that the mobile device is near or in contact with the surface. However, Bathiche teaches the detection being that the mobile device is near or in contact with the surface (refer to [0022]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang to include the detection of Bathiche to provide the advantage of making it easier and quicker to attach the device to the surface.
Regarding claim 24, Zhang and Bathiche teach the method of 22, further comprising generating a drop-off signal (refer to Zhang [0033] and [0034]) corresponding to a detected second operation of the user to attach the mobile device to the surface (refer to Zhang [0033] and [0034])(refer to Bathiche [0022]); receiving the drop-off signal by the attachment module (refer to Zhang [0033] and [0034])(refer to Bathiche [0022]); and performing, by the attachment module, at least one of increasing the strength of the magnetic field and reversing the polarity of the magnetic field in response to the drop-off signal (refer to Zhang [0033] and [0034])(refer to Bathiche [0022]).
Regarding claim 27, Zhang and Bathiche teach the method of claim 22, further comprising generating a pick-up signal (refer to Zhang [0033] and [0034]) corresponding to a detected first operation of the user to pick up the mobile device magnetically attached to the surface (refer to Zhang .
Claims 1, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin U.S. Patent Application 2017/0108895 (hereinafter “Chamberlin”) and further in view of Bathiche.
Regarding claim 1, Chamberlin teaches a mobile device (i.e. portable computer 100)(fig.3) capable of being magnetically attached (refer to [0021]) to a surface (i.e. docking station 200)(fig.3), comprising: a first attachment module (i.e. electromagnet 202)(fig.3), configured to generate a first magnetic field (refer to [0021]) based on a first electric current (refer to [0021]), wherein: the first magnetic field is configured to form an attractive magnetic force to cause the mobile device to be magnetic attached to the surface (refer to [0021]); the first attachment module, in response to a pick-up signal (refer to [0022]-[0025]) corresponding to a detected first operation of a user to pick up the mobile device (refer to [0022]-[0025]), performs at least one of reducing a strength of the first magnetic field by reducing the first electric current [0022]-[0025] or reversing a polarity of the first magnetic field by reversing a direction of the first electric current, however, Chamberlin does not teach in response to a drop-off signal corresponding to a detection that the mobile device is near or in contact with the surface, performs at least one of increasing the strength of the first magnetic field or reversing the polarity of the first magnetic field. However, Bathiche teaches in response to a drop-off signal corresponding to a detection that the mobile device is near or in contact with the surface (refer to 
Regarding claim 3, Chamberlin and Bathiche teach the mobile device of claim 1, wherein to reduce the strength of the first magnetic field, the control circuit is configured to change an electric path of the first electric current, or cut off the first electric current (refer to Chamberlin [0024]).
Regarding claim 9, Chamberlin and Bathiche teach the mobile device of claim 1, further comprising a pick-up signal module (refer to Chamberlin [0024] and [0025]), wherein the pick-up signal module is configured to generate the pick-up signal upon a detection of the first operation of the user (refer to Chamberlin [0024] and [0025]).
Regarding claim 10, Chamberlin and Bathiche teach the mobile device of claim 9, wherein the pick-up signal module comprises a touch mechanism (refer to Chamberlin [0024] and [0025]), wherein the touch mechanism is configured to generate the pick-up signal when the touch mechanism is touched by the user (refer to Chamberlin [0024] and [0025]).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin and Bathiche as applied to claims 1 and 3 above, and further in view of Stryker U.S. Patent Application 2016/0284497 (hereinafter “Stryker”).
Regarding claim 4, Chamberlin and Bathiche teach the mobile device of claim 3, however they do not teach wherein: the control circuit is further configured to adjust a second electric current passing through the first attachment module; and to reduce the strength of the first magnetic field, the control circuit is further configured to reduce the second electric current or cut off the second electric current. However, Stryker teaches wherein: the control circuit is further configured to adjust a second electric 
Regarding claim 6, Chamberlin and Bathiche teach the mobile device of claim 1, however they do not teach wherein the attachment module further comprises: a second attachment module, configured to generate a second magnetic field, wherein the control circuit is further configured to adjust a third electric current passing through the second attachment module in response to the pick-up signal to cooperate with the adjustment of the first electric current. However, Stryker teaches wherein the attachment module further comprises: a second attachment module (refer to [0027]), configured to generate a second magnetic field (refer to [0027]), wherein the control circuit is further configured to adjust a third electric current passing through the second attachment module in response to the pick-up signal (refer to [0027]) to cooperate with the adjustment of the first electric current (refer to [0027]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin to include the third electric current of Stryker to provide the advantage of adjusting the magnetic fields to ensure proper alignment.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin and Bathiche as applied to claim 9 above, and further in view of Jeon et al. U.S. Patent Application 2009/0174686 (hereinafter “Jeon”).
Regarding claim 11, Chamberlin and Bathiche teach the mobile device of claim 9, however they do not teach wherein the pick-up signal module comprises: a sensor, configured to sense a surrounding .
Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Bathiche as applied to claims 1 and 27 above, and further in view of Philipp et al. U.S. Patent Application 2011/0242051 (hereinafter “Philipp”).
Regarding claim 13, Zhang and Bathiche teach the mobile device of claim 1, however, they do not teach wherein: the first attachment module, in response to an absence of the pick-up signal after a predetermined time, performs at least one of increasing the strength of the first magnetic field or reversing the polarity of the first magnetic field. However, Philipp teaches wherein: the first attachment module, in response to an absence of the pick-up signal after a predetermined time (refer to claim 1), performs at least one of increasing the strength of the first magnetic field or reversing the polarity of the first magnetic field (refer to claim 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang and Bathiche to 
Regarding claim 23, Zhang and Bathiche teach the method of 27, however they do not teach the method further comprising: performing, by the attachment module in response to an absence of the pick-up signal after a predetermined time, at least one of increasing the strength of the magnetic field and reversing the polarity of the magnetic field. However, Philipp teaches the method further comprising: performing, by the attachment module in response to an absence of the pick-up signal after a predetermined time (refer to claim 1), at least one of increasing the strength of the magnetic field and reversing the polarity of the magnetic field (refer to claim 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang and Bathiche to reset the polarity/current to original levels after the delay of Philipp to provide the advantage of preparing the device for future reattachment to the surface or re-securing the device to the surface if the user changed their mind about removal.
Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun and further in view of Zhang and Bathiche.
Regarding claim 16, Jun teaches an attachment system (refer to [0008] and [0057])(refer also to medical apparatus 1000 and mobile apparatus 2000)(fig.1), comprising: a host device (i.e. medical apparatus 1000)(fig.1), providing a surface for a mobile device (i.e. mobile apparatus 2000)(fig.1) to be attached to (implicit)(refer to fig.1 and [0057]); and the mobile device (i.e. mobile apparatus 2000)(fig.1) capable of being attached to the surface (implicit)(refer to fig.1 and [0057]) comprising: a first communication module (i.e. communicator 2100)(fig.9A), configured to communicate with a second communication module of the host device (Refer to [0129]-[0131]); and a control panel (i.e. GUI 370)(fig.3D), configured to provide a control mechanism for the user to operate the host device (refer to 
Regarding claim 21, Jun, Zhang, and Bathiche teach the attachment system of claim 16, wherein the host device is a medical imaging device (refer to Jun [0055]).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun, Zhang, and Bathiche as applied to claim 16 above, and further in view of Stryker.
Regarding claim 17, Jun, Zhang, and Bathiche teach the attachment system of claim 16, however they do not teach wherein the host device comprises a permanent magnet configured to generate a third magnetic field, wherein the third magnetic field and the first magnetic field have opposite polarities when the mobile device is attached to the surface. However Stryker teaches wherein the host device comprises a permanent magnet (refer to [0028]) configured to generate a third magnetic field (inherent)(permanent magnets inherently generate magnetic fields), wherein the third magnetic field and the first magnetic field have opposite polarities (inherent)(refer to [0028])(in order for the force 132 to be generated by the electromagnet 102, the magnetic fields must have opposite polarities) when the mobile device is attached to the surface (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jun, 
Regarding claim 18, Jun, Zhang, and Bathiche teach the attachment system of claim 16, however they do not teach wherein the host device comprises a second attachment module configured to generate a fourth magnetic field, wherein the fourth magnetic field and the first magnetic field have opposite polarities when the mobile device is attached to the surface. However Stryker teaches wherein the host device (i.e. device 120)(fig.1A) comprises a second attachment module (refer to electromagnets 102 and magnetic field sensors 106)(fig.1A) configured to generate a fourth magnetic field (implicit), wherein the fourth magnetic field and the first magnetic field have opposite polarities (inherent)(in order for the electromagnets to attract each other, the fields must have opposite polarities) when the mobile device is attached to the surface (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jun, Zhang, and Bathiche to include the second attachment module of Stryker to provide the advantage of balancing the power drain caused by the magnetic attachment system between the two devices in order to increase the amount of time/number of times the devices can be attached together.
Regarding claim 19, Jun, Zhang, Bathiche and Stryker teach the attachment system of claim 18, however they do not teach wherein: the second attachment mechanism, in response to a cooperation signal, performs at least one of reducing the strength of the fourth magnetic field or reversing the polarity of the fourth magnetic field; and the cooperation signal is the pick-up signal or generated based on the pick-up signal. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jun, Zhang, Bathiche, and Stryker to control the second attachment mechanism in the same manner as the first attachment mechanism in order to simplify the control structure. Therefore, Jun, Zhang, Bathiche and Stryker teach wherein: the second attachment mechanism, in response to a cooperation signal, performs at least one .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun, Zhang, and Bathiche as applied to claim 16 above, and further in view of Reber et al. U.S. Patent Application 2013/0107445 (hereinafter “Reber”).
Regarding claim 20, Jun, Zhang, and Bathiche teach the attachment system of claim 16, however they do not teach wherein: the mobile device further comprises a charging connector receivable by a charging port on the host device to be electrically connected to a power supply, and the charging connector is in contact with the charging port when the mobile device is attaching to the surface. However, Reber teaches wherein: the mobile device further comprises a charging connector (refer to claim 12) receivable by a charging port on the host device (refer to claim 12) to be electrically connected to a power supply (refer to claim 12), and the charging connector is in contact with the charging port when the mobile device is attaching to the surface (refer to claim 12). It would have been obvious to a person of ordinary skill in the art to modify the system of Jun, Zhang, and Bathiche to include the charging of Reber to provide the advantage of reducing the number of extraneous wires between the host and mobile devices, thereby simplifying the connection of the two devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.